I agree with the majority's conclusion that the trial court's finding shows that it was treating the agreement as being unambiguous, I disagree as to where that conclusion leads us regarding the appropriate disposition of this case.
The issue is whether the intention of the parties, gleaned from the language used in the agreement, can be ascertained with respect to the two accounts in question.  This depends, it seems to me, on the nature of those accounts, and whether they truly have something to do with appellant's pension.  The only evidence we have is the material appended to the briefs of the parties in the trial court, which was agreed should constitute the evidence in this case.  Principally, it is noted that such evidence includes and ATT employee call card, which lists "Pension Related Services," but does not include the two accounts at issue here, which are listed elsewhere on the card under "Savings Plans." Though the trial court refers to these accounts as retirement vehicles, that categorization is not supported by the evidence in this case.